Title: Washington’s Conference with Rochambeau, 19 July 1782
From: Washington, George,Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: 

                        
                            Washington
                            Philadelphia 19th July 1782.
                        

                  
                  Having no certain data, upon which a plan of Campaign can be determined, I could only give opinions upon certain hypothesis—These his Excellency Count de Rochambeau has had an oppertunity of examing, fully.  It is needless for me therefore to repeat them in this place. 
                  New York in my judgment, has ever been the primary object of our arms—Charles Town, for certain political considerations which I have stated at large, may come in as the secd—but as the first will be very difficult, if at all practicable without a decided Naval superiority—and the second morally impossible, unless our Siege artillery, ordnance & other heavy stores could be transported thither by Water, we are reduced to the alternative of threatning New York, to prevent them from Detaching—or, to enterprise (upon the principles I have ennumerated in my statement of matters) an offensive operation into the Bowels of Canada.
                  For either of these purposes—or indeed to cover the Country more effectually—a junction of the two armies on the No. River is necessary.
                  For these reasons it is, as the French Corps has already left their Cantonments, & proceeded to Maryland—and because Baltimore is not within supporting distance of York Town and West point in Virginia—& too far from the enemy’s principal post of New York, to prevent detachments; that I have advised Count de Rochambeau to continue (by slow & easy movements) his March to the No. River.
                  It is for these reasons also, that I readily assented to the propriety of removing the Artillery & Stores from York Town and West point, and to the evacuation of those Posts.
                  I am perfectly in Sentiment with Count de Rochambeau when he says that our means must be competent to the end—or, that the Enterprise against Canada would recoil upon ourselves, and terminate in disgrace—perhaps ruin.
                  I am also clear, that the attempt, upon my plan, must be as rapid as it is secret.  in a word, that the annunciation, & the execution, should be in the same moment; or the enemy in that Country, would no longer be in a state of seperation, but prepared to meet us with their whole force at one point.
                  It was not my idea therefore, to announce the project till the moment of its execution—If Count de Rochambeau had conceived himself at liberty to cooperate in this Expedition, there would have been no necessity for it.  As he is not—the delay, consequent of his application to his Court, will, in all probability, plunge us too far into the cold season; and  deprive us of the advantages which I proposed to derive from secresy and a sudden Manoeuvre.
                  If such an Expedition as this had been the ultimate project, or denier resort of the Campaign, after all our resources should have been unfolded to us—I should, in that case—have entreated Count De Rochambeau, and the Chevr De la Luzerne to have employed all their influence at the Court of France to obtain a Naval superiority, that reinforcements of Men, & Means to the enemy, might be cut of from them in the Spring.
                  
                     Go: Washington
                  
                  
                     (translation)
                     
                        Rochambeau Philadelphia 19 July 1782
                     At the conference I lately had with His Excellency Genl Washington and the Chevalier de la luzerne—it appeared to be the Generals desire that the French Corps should continue its March to the north River form a Junction with his Army and take a Position to threaten New York—while we wait the orders from Court which are expected by the Marquis de la fayette.
                     He is of opinion that after ourre-union he will be better able to make the detachments that may be necessary against any Enterprizes the Enemy may undertake towards Canada and may ever move in force with Eight or ten thousand Men to attack the upper posts of Canada if the Court of France approves the project and will aid us with the necessary favors for that Enterprize.
                     In answer I informed His Excellency that to execute any Offensive Enterprize against Canada it was necessary I should be authorized there for by my Court, not having in my instructions any Article to direct me reflecting such an object and that probably the return of the Marquis de la fayette would bring us the definitive intentions of the Court of France relative to Canada.
                     2nd—That for such an Enterprize it appeard to me absolutely necessary to have Extraordinary funds to subist the Army (French & American) Six Months in a Country where the least hostile act against the Inhabitants or the neighbouring Indians might be productive of the most fatal Consequences.
                     3d  that I had not the least objection to the March of the French Corps to the North River and to approach New York that it would at least suspend part of the Detachments which that Garrison might otherwise send to the West Indies—And therefore—after a short stay at Baltimore to repose the Army, I would make them continue their March. but removing so far from our Artillery Magazines and from our little naval force in Virginia it appeard indispensable that we should evacuate York Town and West Point and remove the Artillery and Stores up the Bay as high as Baltimore which His Excellency agreed to.
                  
                  
               